Citation Nr: 1439641	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  09-22 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to a bilateral knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Veteran had active service from June 1977 to February 1986.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In June 2012, the Board remanded this claim for additional development.  Unfortunately, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a low back disorder.  He asserts that his low back disorder is due to service, or in the alternative, that it is proximately due to or aggravated by his service-connected bilateral knee disability.  

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the June 2012 Remand, the RO was instructed to afford the Veteran a VA examination for his low back and to obtain a medical opinion regarding the nature and etiology of his claimed disorder.  The examiner was instructed to offer an opinion as to whether it is at least as likely as not that the Veteran's low back disorder had its onset in service, or was proximately due to or aggravated by his service-connected bilateral knee disability.  

The Veteran was afforded a VA examination in July 2012.  The examiner indicated that the Veteran had a back strain with arthritis and opined that it is less likely than not that the Veteran's back disorder was related to service or to one episode of snow shoveling, but it was more likely due to natural age progression.  

The Board finds this opinion to be inadequate.  First, the examiner offers no rationale or explanation for the opinion given.  The Court has held that a medical opinion that contains only conclusions should be accorded no weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion...must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions").  A remand is necessary to obtain an addendum opinion that offers a complete rationale.

Second, the Board notes that the examiner opined that the Veteran's back was due to natural age progression.  However, the examiner failed to offer an opinion regarding whether the Veteran's low back disorder is aggravated by his service-connected bilateral knee disability.  This is significant because in El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disorder was aggravated by a service-connected disability.  Therefore, the Board finds that an additional VA opinion is necessary that discusses whether the Veteran's low back disorder is aggravated by his bilateral knee disability.

Additionally, any updated treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Obtain an addendum opinion to the July 2012 VA examination of the lumbar spine.  If deemed necessary by the examiner, afford the Veteran a VA examination for his claimed low back disorder.  The examiner is requested to review all pertinent records associated with the claims file. 

After the claims file is reviewed, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent) or less likely than not (i.e., probability less than 50 percent):

a) that the Veteran's low back disorder had an onset within one year after discharge from service, or is in any way causally or etiologically related to his active service, to include snow shoveling; and,

b) that the Veteran's low back disorder is proximately due to or aggravated (beyond natural progression) by his bilateral knee disability, to include an altered gait.

In particular, review the lay statements as they relate to the development of his low back disorder and provide information as to how the statements comport with generally accepted medical norms. 

If it is not possible to provide the requested opinion without resort to speculation the examiner should state why speculation would be required in this case (e g , if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.) 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. 

If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated. 

5.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The Board intimates no opinion as to the outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



